DETAILED ACTION
This action is in response to the amendment filed on 6/21/2022 which was filed in response to the Non-Final Rejection dated 3/21/2022.
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior office action.
Any rejections made in a previous office action and not repeated below are hereby withdrawn.
New grounds of rejection are presented in this Office action which were not necessitated by applicant's amendment.  Accordingly, this action is Non-Final.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-6, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda et al (USPGPUB 2014/0295646) in view of Fujimaru et al (USPGPUB 2012/0129988) as evidenced by “Elastomers and Rubbers”, non-patent literature of record.
Regarding claims 1, 3, 4, and 10, Shinoda discloses a dicing sheet with a protective film forming layer capable of forming a protective film at the backside of the chip and also capable of improving the production efficiency of the chip [0001]. The dicing sheet comprises a base film, adhesive layer, and protective film forming layer provided on the adhesive layer [0038]. The protective film forming layer can be thermosetting (A thermosetting adhesive sheet) [0015] [0030]. The protective film forming layer preferably comprises a binder polymer component (A) and a curable component (B) [0071-73]. The binder polymer component can be a rubber-based polymer [0075]. According to “Elastomers and Rubbers”, most rubbery materials are considered a type of elastomeric material and “elastomer” can be used to refer to synthetic rubbers [pg 1]. Shinoda further discloses that the curable component (B) can be a heat-curable resin such as epoxy resin [0082]. Preferably 1 to 1000 pbw of the heat curing resin is included with respect to 100 pbw of the binder polymer component (A) [0084]. Heat curing agent can also be present at preferably 0.1 to 500 pbw with respect to 100 pbw of the heat curing component (wherein a blending amount of the curing agent is larger than a blending amount of the epoxy compound in the resin composition) [0087]. Coloring agent (C) can be added to the protective film forming layer at preferably 0.1 to 35 pbw with respect to 100 pbw of the entire solid portion constituting the protective film forming layer [0105]. Inorganic filler (F) can also be blended into this layer at 1 to 80 pbw with respect to 100 pbw of the entire solid portion constituting the protective film forming layer [0116]. Examiner’s note: Shinoda’s binder polymer component (A), epoxy resin, and heat curing agent correspond to the claimed elastomer, epoxy compound, and curing agent, respectively (a thermosetting adhesive layer formed from a resin composition containing a resin component and a filler, the resin component containing an epoxy compound, an elastomer and a curing agent). Examiner’s note: Shinoda’s coloring agent (C) and/or inorganic filler (F) can correspond to the claimed filler. “The entire solid portion constituting the protective film forming layer” corresponds to Shinoda’s binder polymer component (A) and curable component (B) (which, in turn, comprises the heat-curable resin and heat curing agent) and therefore corresponds to the claimed “resin component” (wherein a blending amount of the filler is 50 pts. mass or more with respect to 100 pts. mass of the resin component) (wherein the blending amount of the filler is 50 to 100 pts. mass with respect to 100 pts. mass of the resin component – claim 4) (The thermosetting adhesive sheet according to claim 3, wherein the blending amount of the filler is 50 to 100 pts. mass with respect to 100 pts. mass of the resin component – claim 10) (see claim 3 below). 
Regarding the limitations “wherein a total value obtained by multiplying the reciprocal of epoxy equivalent of the epoxy compound by content of the epoxy compound in the resin component is 1.20E-04 to 2.00E-03”, “wherein a content of the elastomer in the resin component is less than 15 wt%”, “wherein a content of the epoxy compound in the resin component is 32 to 39 wt%”, and “wherein a blending amount of the microcapsule latent curing agent is larger than a blending amount of the epoxy compound in the resin composition”, these limitations can be formulated mathematically as follows: 
x = epoxy compound content, y = elastomer content, z = heat curing agent content
x+y+z = total content of resin component
(1) y/(x+y+z) < 0.15
(2) 0.32 ≤ x/(x+y+z) ≤ 0.39
(3) z > x
(4) 1.20E-04 ≤ (1/epoxy equivalent)*(x/(x+y+z)) ≤ 2.00E-03
Regarding Shinoda’s disclosure, Shinoda’s epoxy resin, binder polymer component, and heat curing agent correspond to x, y, and z, respectively. The question is whether Shinoda’s disclosed content ranges for these components are capable of meeting the 4 conditions listed above simultaneously. Shinoda’s disclosed ranges above can be formulated mathematically as follows:
x = (0.01 through 10)*y
z = (0.001 through 5)*x
When condition (3) is met, i.e. z > x, z = (>1 through 5)*x, then when the content of x is 0.32:
x/(x+y+z) = 0.32 = x/(x + x/(0.01 through 10)) + (>1 through 5)*x) = 1/(1+1/(0.01 through 10) + (>1 through 5))
1/0.32 = 1+1/(0.01 through 10) + (>1 through 5)
2.125 = 1/(0.01 through 10) + (>1 through 5) = (0.1 through 100) + (>1 through 5)
When the content of x is 0.39, then:
1/0.39 = 1+1/(0.01 through 10) + (>1 through 5)
1.564 = 1/(0.01 through 10) + (>1 through 5) = (0.1 through 100) + (>1 through 5)
Therefore, it is evident that Shinoda’s epoxy compound content overlaps the claimed range for condition (2) when condition (3) is met. The content of y is:
y/(x + y + z) = y/((0.01 through 10)*y + y + (>1 through 5)*(0.01 through 10)*y) = 1/(0.01 through 10) + 1 + (>1 through 5)*(0.01 through 10))
Condition (2) can be met when x = 10*y (i.e., 1/10 + (>1 through 5) can fall between 1.564 and 2.125 in the equations above). In this case, the content of y can be at most 1/(10 + 1 + (1.464)*10) = 0.039 or 3.9%. Therefore, condition (1) can be met by Shinoda when conditions (2) and (3) are met (wherein the content of the elastomer in the resin component is less than 15 wt% - claim 1) (wherein the content of the elastomer in the resin component is 10 wt% or less – claim 3).
Regarding condition (4), when the content of x is 0.32, then:
1.20E-04 ≤ (1/epoxy equivalent)*0.32) ≤ 2.00E-03
3.75E-04 ≤ 1/epoxy equivalent ≤ 6.25E-03
When the content of x is 0.39, then:
1.20E-04 ≤ (1/epoxy equivalent)*0.39) ≤ 2.00E-03
3.08E-04 ≤1/epoxy equivalent ≤ 5.13E-03
Shinoda discloses using a BPA type epoxy resin with an epoxy equivalent of 180 to 200 g/eq [0193]. Therefore, 1/epoxy equivalent in this case ranges from 0.005 or 5E-03 to 0.00556 or 5.56E-03. This overlaps the claimed range when the content of x is between 0.32 and 0.39. Therefore, Shinoda’s disclosed contents and epoxy equivalent can meet all four claimed conditions.
Shinoda is silent with regard to using a latent curing agent of an amine adduct latent curing agent processed with an isocyanate.
Fujimaru discloses an adhesive composition or the like for use in bonding or direct electrical connection of a semiconductor chip such as IC or LSI to a circuit board such as a flexible substrate, a glass epoxy substrate, a glass substrate, a ceramic substrate, a silicon interposer, or a silicon substrate or in connection between semiconductor chips or stacking of semiconductor chips such as three-dimensional assembly [0001]. The adhesive composition comprises an epoxy compound and hardening accelerator particles [0014]. By allowing a hardening accelerator to be present in the form of particles in the adhesive composition, it is possible to retard the hardening reaction of the epoxy compound, thereby improving the storage stability of the adhesive composition at room temperature [0061]. Storage stability can be further improved by using a microcapsule-type hardening accelerator such as various NOVACURE-type curing agents obtained by treating amine adduct-type hardening accelerators with isocyanates [0064].
Shinoda is analogous because it discloses adhesive protective film layers for dicing sheets.
Fujimaru is analogous because it discloses epoxy-based adhesive compositions for semiconductor chips.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Fujimaru’s amine adduct-type microcapsule-type hardening accelerators with isocyanates as Shinoda’s curing agent (wherein the curing agent is a microcapsule comprised of a latent curing agent of an amine adduct latent curing agent processed with an isocyanate).  One of ordinary skill in the art would have been motivated to use Fujimaru’s amine adduct-type microcapsule-type hardening accelerators with isocyanates as Shinoda’s curing agent because this would enhance the storage stability of Shinoda’s curable component and protective film forming layer as disclosed by Fujimaru. Shinoda discloses that the heat curing agent having an amino functional group is preferred [0085-86].
Regarding claims 5-6 and 12, Shinoda discloses that the coloring agent can be a black pigment (The thermosetting adhesive sheet according to claim 1, wherein the filler includes a black pigment – claim 5) (The thermosetting adhesive sheet according to claim 4, wherein the filler includes a black pigment – claim 6) (The thermosetting adhesive sheet according to claim 3, wherein the filler includes a black pigment – claim 12) [0104].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shinoda et al and Fujimaru et al as applied to claim 1 above, and further in view of “High Performance Type Epoxy Resins”, non-patent literature of record.
Regarding claim 19, the limitations of claim 1 have been set forth above. Shinoda discloses that the heat curable component can comprise a BPA type epoxy resin, dicyclopentadiene type epoxy resin such as EIPCLONHP-7200HH made by DIC Corporation [0193]. According to “High Performance Type Epoxy Resins”, HP-7200HH has a softening point of 88-98 degrees C [page 2]. Examiner’s note: therefore, this compound is a solid at room temperature (wherein the epoxy compound comprises a bisphenol A type solid epoxy resin).

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 6/21/2022, with respect to the rejection(s) of claims 1, 3-6, 10, 12, and 19 under 35 U.S.C. 103 as being unpatentable over Saiki et al (WO 2015/145807) (using USPGPUB 2017/0011949 as the English equivalent) in view of Shinoda et al (USPGPUB 2014/0295646) and Fujimaru et al (USPGPUB 2012/0129988) as evidenced by “Elastomers and Rubbers”, non-patent literature of record have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shinoda et al (USPGPUB 2014/0295646) in view of Fujimaru et al (USPGPUB 2012/0129988) as evidenced by “Elastomers and Rubbers”, non-patent literature of record.
Examiner’s comment: It appears that the crux of the present invention is the claimed range for the product of the reciprocal of epoxy equivalent of the epoxy compound and the content of the epoxy compound in the resin component in conjunction with the other claimed ranges for the other components in claim 1. Table 1 of the present disclosure provides data contrasting inventive examples 1-7 with comparative examples 1 and 2 [0066]. CE2, in particular, provides evidence of the criticality of the lower bound of the range, but the lower bound apparently should be 1.15E-04 moles of epoxy groups for 100 pts mass of the resin component according to the present disclosure in paragraphs [0067-68]. The Examiner suggests providing additional data in and around the upper limit of the claimed range, i.e. in and around 2.00E-03, in order to show the criticality of the claimed range. The current data only provides IE3 having 1.600E-03 as the highest data point. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294. The examiner can normally be reached Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781